Citation Nr: 0714710	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the severance of an award of service connection 
for diabetes mellitus was proper.  

2.  Entitlement to an increased (compensable) rating for 
external hemorrhoids.  

3.  Entitlement to an increased rating for residuals of a 
right radius fracture with degenerative arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
June 1982.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board notes that in an August 2002 rating decision, the 
RO granted service connection and assigned a 20 percent 
rating for diabetes mellitus.  The RO noted in that decision 
that the veteran had been awarded the Vietnam Service Medal 
for service in Vietnam, and that the United States Air Force 
had been unable to provide the exact dates of the veteran's 
service in Vietnam.  The RO conceded service in Vietnam and 
awarded service connection for diabetes mellitus on a 
presumptive basis as due to Agent Orange exposure.  See 
38 C.F.R. § 3.309(e) (2006).  In the above-noted November 
2004 rating decision, the RO severed service connection for 
diabetes mellitus, finding that the veteran had been 
stationed in Thailand and had not had duty or visitation in 
Vietnam.  Furthermore, the RO noted that the governing 
regulations required evidence of in-country duty or 
visitation before exposure to herbicides could be presumed.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA has appealed that 
decision to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on a Court holding that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The Court 
has stayed the adjudication of cases before the Board and RO 
that are potentially affected by Haas, with exceptions not 
applicable here, at least until an appeal of the Haas case is 
decided by the Federal Circuit.  Ribaudo v. Nicholson, No. 
06-2762 (U.S. Vet. App. Apr. 13, 2007).  (The claims affected 
by the stay include those based on herbicide exposure in 
which the only evidence of exposure is receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.)  

In this case, as noted above, the veteran's personnel records 
reflect his receipt of the Vietnam Service Medal and his 
assignment to Udorn Air Base in Thailand.  However, the 
evidence does not otherwise reflect in-country duty or 
visitation in Vietnam.  Here, because the veteran's claim for 
entitlement to restoration of service connection for diabetes 
mellitus involves the issue affected by Haas, his claim for 
entitlement to restoration for service connection for 
diabetes mellitus is stayed until a final resolution of the 
Haas appeal.  Once a final decision is reached on appeal in 
the Haas case, the adjudication of any cases that have been 
stayed, including this one, will be resumed.  

(The decision below addresses the veteran's claim for a 
compensable rating for hemorrhoids.  Consideration of the 
remaining claim on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision.)  


FINDING OF FACT

The veteran's service-connected hemorrhoids are manifested by 
one 0.5 centimeter (cm), non-thrombosed, non-bleeding 
hemorrhoid.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for external 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7336 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a 
compensable rating for external hemorrhoids has been 
accomplished.  

In this respect, through an April 2003 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide to the RO any evidence in 
his possession pertaining to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board finds in this case that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find this case under the VCAA requires 
remand to the RO, and the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 
2007).  Otherwise, nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
compensable rating for hemorrhoids.  Relevant private and VA 
medical records are associated with the claims file and the 
veteran has been provided a VA examination.  Significantly, 
neither the veteran nor his representative has otherwise 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

Additionally, the Board notes that the veteran was last 
provided a VA examination in April 2003 to assess the 
severity of his service-connected hemorrhoids.  Since that 
time, none of the medical evidence received necessarily 
reflects a change in those findings reported in April 2003.  
Likewise, the veteran's contentions remain essentially 
unchanged in comparison to those he made at the time of the 
April 2003 examination.  

In February 2004 the veteran appears to have challenged the 
findings of the April 2003 examiner in light of the fact that 
she was not a doctor but a registered nurse (certified).  The 
Board notes that the Secretary's duty to assist under 38 
U.S.C. § 5103A does not require that physicians, rather than 
nurses or other healthcare professionals, conduct any 
necessary medical examinations.  As provided by 38 C.F.R. § 
3.159(a)(1), competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  

Here, the Board finds that a registered nurse has a level of 
training, education, and experience necessary to provide 
clinical findings with respect to the veteran's hemorrhoids 
relative to the rating criteria.  See Cox v. Nicholson, No. 
03-1671 (U.S. Vet. App. Jan. 19, 2007).  Furthermore, the 
veteran has not pointed to any evidence that would cast doubt 
on the examiner's competency and qualifications; nor is the 
Board aware of any such evidence.  As such, further 
development to obtain an additional VA examination is not 
warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has evaluated the veteran's hemorrhoids as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this code a noncompensable evaluation is assigned for 
mild or moderate hemorrhoids.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences warrants a 10 percent 
evaluation.  A maximum rating of 20 percent is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

In December 2002, the veteran sought an increased 
(compensable) rating for his service-connected hemorrhoids.  
He has contended that following a bowel movement or when he 
stands for long periods of time, his hemorrhoids pop out and 
he is required to push them back up into place.  The veteran 
also contends that he does have bleeding at times following a 
bowel movement.  In support of his claim, the veteran 
submitted a private physician's clinical note, dated in 
February 1997.  The clinical note reflects that the veteran 
sought treatment for painful hemorrhoids and was diagnosed 
with two thrombosed hemorrhoids, one of which was excised.  

Otherwise, the only relevant medical evidence pertinent to 
the veteran's claim consists of a report of April 2003 VA 
examination.  In that report the veteran contended that 
following a bowel movement or when he stood for long periods 
of time, his hemorrhoids popped out and he was required to 
push them back up into place.  There was no bleeding or 
thrombosis of the hemorrhoid reported, and the veteran was 
treating his hemorrhoids with Preparation H.  

Clinical evaluation of the veteran revealed a finding of one 
0.5 centimeter soft, non-thrombosed, hemorrhoid, which was 
not bleeding.  While the veteran had reported that he was 
forced to push his hemorrhoids back up into place after bowel 
movements or standing, the examiner did not identify 
excessive redundant tissue.  Additionally, the examiner 
reported that there was no evidence of persistent bleeding 
with secondary anemia, or any evidence of fissures.  
Otherwise, the rectum and anus were of a normal lumen.  The 
examiner's diagnosis was external hemorrhoid.  Accordingly, 
the Board does not find that the clinical findings associated 
with the VA examination more nearly approximate the criteria 
for a compensable rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Here, the clinical findings do not reflect large, 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue; or persistent bleeding hemorrhoids with secondary 
anemia or fissures.  

The Board notes that while the February 1997 private 
physician's clinical note does reflect that the veteran's 
hemorrhoids may have been more severe at that time, the 
findings from the report of April 2003 VA examination reflect 
the current severity of the veteran's hemorrhoids.  See 
Francisco, 7 Vet. App. at 58.  Accordingly, the record does 
not support a compensable rating for hemorrhoids.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code 7336.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point have the veteran's hemorrhoids 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to and discussed in the 
January 2004 statement of the case).  Here, there is an 
absence of evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or frequent periods of hospitalization, or evidence that the 
disability otherwise has rendered impractical the application 
of the regular schedular standards.  The criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are therefore not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this instance, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine with 
respect to the claim for a compensable rating for hemorrhoids 
under consideration.  However, the preponderance of the 
evidence is against the claim; hence, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  


ORDER

A compensable rating for external hemorrhoids is denied.  


REMAND

The RO has evaluated the veteran's residuals of a right 
radius fracture with degenerative arthritis (right wrist 
disability) as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5215 (2006) for limitation of motion of 
the wrist.  Under this code, the veteran is receiving the 
highest available rating.  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  However, such an analysis is 
not required when the maximum disability rating assignable 
for limitation of motion of the affected area has already 
been assigned, as is the case here.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997); Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  In this respect, in a report of April 2003 VA 
examination, the examiner noted that the veteran's right 
wrist demonstrated a full range of motion with pain, and was 
not ankylosed.  

The veteran has contended that his service-connected right 
wrist disability has caused him to be unable to continue to 
work as a postal carrier in that he can not pull or push 
necessary equipment.  He has submitted evidence that he is 
currently on sick leave pending approval of disability 
retirement.  The Board notes that in the report of April 2003 
VA examination, the examiner, a registered nurse, noted that 
the veteran's right wrist disability was not "entirely 
responsible" for his early retirement.  The examiner's 
statement, however, implies that the right wrist disability 
does interfere with the veteran's ability to work.  

In Cox v. Nicholson, supra., the United States Court of 
Appeals for Veterans Claims found fault in the Board's 
failure to fully explain why the regular schedular standards 
applied exclusively to an appellant's claim and extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) was not 
warranted.  In Cox, the claimant's employer found him unable 
to continue his full-time employment because of a service-
connected back disability.  The Board notes that in the 
January 2004 statement of the case, the RO's consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) was 
not supported by any specific citations or references to the 
evidence of record.  

Here, given the Court's holding in Cox, the examiner's 
findings and opinion in the report of April 2003 VA 
examination, and the number of years since the veteran's 
right wrist was last examined, the Board finds that the 
veteran should be scheduled to undergo an examination.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In 
particular, following examination of the veteran's right 
wrist, the examiner should opine as to whether it is at least 
as likely as not that the veteran's right wrist, alone, 
presents an exceptional or unusual disability picture in that 
it results in marked interference with the veteran's 
employment.  Any medical opinion offered should be based upon 
consideration of the veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination and opinion is needed to fully and fairly 
evaluate the claim.  38 U.S.C.A. § 5103A(d).  See also Duenas 
v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  

The veteran is advised that failure to report to any 
examination scheduled regarding his claim for a higher rating 
for a right wrist disability, without good cause, will result 
in denial of his claim.  38 C.F.R. § 3.655 (2006).  

In addition, the veteran has submitted evidence that in 
January 2003, he was scheduled by the United States Postal 
Service (USPS) for a medical examination.  The purpose of the 
medical examination was to assess the veteran's disability 
status and whether he was capable of handling the duties of a 
postal carrier.  The physician reportedly found the veteran 
fit for full duty without restrictions.  The report of the 
January 2003 medical examination is not of record, and is 
relevant to the veteran's claim for a rating higher than 10 
percent for a right wrist disability.  As such, efforts 
should be made to obtain the report associated with the 
January 2003 medical examination that was scheduled by USPS.  
See 38 C.F.R. § 3.159(c) (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, in addition to the actions 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the claim for a rating higher than 10 
percent for a right wrist disability.  

Accordingly, this matter is REMANDED for the following 
action:

1.  Efforts should be made to obtain the 
report associated with the January 2003 
medical examination of the veteran 
scheduled by USPS.  The examination was 
reportedly conducted in the Medical Unit 
of the Processing and Distribution 
Center, 1401 W. Ford St., Detroit, 
Michigan.  Any records and/or responses 
received should be associated with the 
claims file.

2.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record associated with his claim for a 
rating higher than 10 percent for a right 
wrist disability.  The veteran should be 
invited to submit any pertinent evidence 
in his possession, and the letter should 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  After securing any additional 
records, the veteran should be scheduled 
for a VA orthopedic examination to 
evaluate his service-connected right 
wrist disability.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available and 
reviewed by the examiner designated to 
examine the veteran.  The examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays) should be 
accomplished and all clinical findings 
should be reported in detail.  

In particular, the examiner should opine 
whether the veteran's wrist disability 
presents an exceptional or unusual 
disability picture in that it is 
tantamount to a disability level not 
contemplated by the 10-percent rating 
currently in effect.  In this regard, the 
examiner should comment on pain (and any 
other symptom reported by the veteran) 
and opine as to the level of debility 
experienced in an occupational setting, 
such as whether the disability causes 
marked interference with employment.  Any 
medical opinion offered should be based 
upon consideration of the veteran's 
complete documented history and 
assertions through review of the claims 
file.  Any opinion expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claim for a rating higher than 
10 percent for a right wrist disability 
should be readjudicated in light of all 
pertinent evidence and legal authority.  
Adjudication should include a thorough 
discussion of whether the veteran's claim 
warrants extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


